SS3-J5
  Awj-W-oooM-es                          ORIGINAL


               &


 f]0. /3 - lLl'-00083 -Cft           RECEIVED IN
nJ-fh^ tof oPwmto ^W^0FCR,M,NALAPPEALS

    r       £                ^      Ato@IAcosta,Clerk




           f                            r




                                         FILED IN
                                 COURT OF CRIMINAL APPEALS

                                       JUN 26 2015

                                     Abel Acosta, Clerk
'/ah& Op CDAjfe/ofs
Table, oP&wfcfijH                             i
T^jJjDf oPAuflnop-h'^                         if
Stylew^ni- T-^qa/tdi'^Jj Vital fl/tgiUMj^{~   A
i$ff\HM^>           0//i^ OP Goft\QA\hjb}
PmM_                                                        P(M/J^
fyoo-^u Stdvs 2Z$ SouJ?/ Puts(A ^P fa TvjL. 1. flffi-P- 2^- 7 fipf^h^-p




                                                 /.